UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7381



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


EDWARD L. TOWNES,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-94-49, CA-97-310-3)


Submitted:   January 20, 2000              Decided:   February 1, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward L. Townes, Appellant Pro Se. Nicholas Stephan Altimari,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward L. Townes appeals the district court’s order denying

relief on his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we affirm. See United States v.

Townes, Nos. CR-94-49; CA-97-310-3 (E.D. Va. Sept. 1, 1999); see

also Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th Cir.

1976) (holding that collateral attack cannot ordinarily be made on

the basis of issues litigated on direct appeal); Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993) (holding that issues raised

for first time on appeal generally will not be considered absent

exceptional circumstances); Stone v. Powell, 428 U.S. 465, 477 n.10

(1976) (noting that nonconstitutional claims that were not raised

on direct appeal may not be raised in a collateral proceeding).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2